Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 31 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 7.
My beloved Friend.
Stockholm 31. May 1814.

By the last Post I sent you the Journal of my Voyage from Reval to this place, and at the close of it, had just time to acknowledge the receipt of your kind favour, and my dear Charles’s Letter of the 8th:—Mr Peyron arrived here only one day after me, and brought a Post-Office of Dispatches and letters for me, among which one and the most precious of all, was your’s of the 15th:—which with the pleasure it gave me has however excited in me some surprize and concern—It acknowledges the receipt of my N. 3. from Reval, but shewd that you had not received N. 2. and leaves me to fear that you had not even N. 1. for, that also was written at Reval, and in it I told you, that I should not reckon the few lines I had written you from Tegelicht as one of the file; but would begin the numbered series with that.
I gave my letter to you. N. 1. into the hands of Mr Walther, Mr Rodde’s Son in Law, on the 4th: of May, and N. 2. into those of Mr Rodde himself on the 7th: of May, those Gentlemen having obligingly promised to transmit them by the Mails of those respective days—As those Gentlemen were in such regular and constant correspondence with St: Petersburg, I thought my Letters would go more surely and with more dispatch, through their hands, than if I had sent them directly to the Post-Office.—As you received N.3. at the proper time, and it was forwarded in the same manner, by Mr Rodde, I cannot account for the delay of the two others, and I am the more anxious about them, because it was of much more importance that you should receive them than N.3. or any of the Letters, that I have written you since—The most essential was N. 2. in which was enclosed my Will, which I had forgotten to leave with you, and which would be an indispensable document to you, in case of any accident happening to me—It was made before I sailed from Boston; and my Brother has the duplicate of it—Before sending the other to you from Reval, I took a Copy of it, which I have with me, but it is not in my own power to make another original, but by making an entire new Will. There was also in that N. 2. a Statement of the situation of my affairs, which would be as necessary for you as the Will itself.—I hope you have ere this received both the Letters, but I shall write by this Post to Mr Rodde, to enquire concerning them, and I would recommend it to you, if they should not have reached you before this, to do the same.
It will be the more expedient that you should be in possession of those Papers, as from present appearances. I have the prospect of at least one more Sea Voyage, before I shall have the happiness of meeting you again—It is not yet known here that there has been any appointment in England of Commissioners to meet those of the United States—Mr Gallatin and Bayard, instead of coming to Gothenburg have remained in England—The proposal has been made, somewhere, to remove the Seat of the Negotiations to Holland, and although I do not approve of this step, it may have been carried already so far that I shall be under the necessity of acquiescing in it—If it should be so, probably Mr Clay, Mr Russell and myself will go, by Water, in the John Adams, from Gothenburg to Amsterdam—If on the other hand, as is my earnest wish, we should finally meet the British Commissioners at Gothenburg, I fully expect to return to you, by water from Gothenburg, and hope to accomplish the Voyage, and be with you at latest by the first of September.
I can say little or nothing to you concerning this City, for the Letters and dispatches that I have received here, have so entirely absorbed my time, that I have scarcely had a moment for attention to any thing else—I have not found it necessary to be presented at Court, and thus have saved all the time that such a ceremony would have consumed.—I have seen Count Engeström, and found him the same social, pleasant man that he was at Berlin—I dined on Sunday, in company with him, and a diplomatic party at Baron Stroganoff’s—Madame d’Engeström has been unwell, and I have not had the honour of seeing her. Even my hours of exercise have been much abridged, although occasionally once, and sometimes twice a day I stroll about the Streets; and stare at the objects of curiosity that I meet in them, untill I find myself an object of staring to others. You know that this is not my first visit to Stockholm; but the only thing that I recollect distinctly, at the distance of thirty-two years is the Royal Palace.—There are however three Statues, two of which were standing when I was here before, and which I ought not to have forgotten—One of them is of Gustavus Vasa, and the other of Gustavus-Adolphus, an Equestrian Statue, which will not stand a comparison with that of Peter, on the Square in your neighbourhood. The Statues of Gustavus Vasa, and of Gustavus III are on foot, and both very excellent workmanship—The first was erected in 1773, by the Order of Nobles, and the other by the Citizens of Stockholm in 1790. There is also a Column, opposite the Palace, erected by the late king in 1799, in honour of the Citizens of Stockholm, and to commemorate their fidelity to his father, in a time of War—It is in form like the Column in honour of Marshal Romanzoff, at St: Petersburg.—The Statue and the Column appear to be Monuments corresponding each to the other.
The second day after my arrival, I removed my lodgings to the same house where Mr Russell has his Apartments, and I now live with him, his Secretary of Legation, Mr Lawrence, and his Son, a youth, about twelve years of age. Mr: Lawrence is of New-York, and is acquainted with Mr Smith—I find their Society very agreeable, and am much more comfortably situated here, than from what I hear, I have reason to expect to be at Gothenburg—Mr Russell intended to have gone on with me to that City, but he is under the necessity of waiting here longer than I think I can stay consistently with my Instructions—I purpose therefore to proceed thither alone; and to leave this City the day after to-morrow. Mr Russell expects to follow me, in time to embark with us, or to be at Gothenburg as soon as our two other Colleagues.
Among the letters which I have received here, is the one for you, which I now enclose, and which I opened because the superscription is to me. It is of a date some Months older than that of letters which we had already received before I left you; and appears to have been brought as far as London, by Mr G. H. Apthorp, our neighbour, of Quincy—There was with it a Letter, also from my Mother, to me, dated 22. October, and which I should likewise now enclose, but that it contains only the same information that you will find in your’s.
I am sorry that you met with any difficulties in the settlement of the accounts at the beginning of the Month, and hope that things will go on more to your Satisfaction in future It is probable that my next Letter to you will be from Gothenburg, and as I shall be more distant from you, the interval between this and my next will again be unusually long. But whatever the distance between us may be; rest assured that you will always have with you the heart of your affectionate husband. A.
